Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, pages.2-9, filed on 02/08/2021, with respect to the rejection of claims 1, 9, and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1, 9, and 21 under 35 U.S.C. 103 has been withdrawn and a Notice of Allowance is issued herewith. 
Allowable Subject Matter
Claims 1-14 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claim is the inclusion of the limitation “the step portion of the sidewall of the first contact plug is a discontinuous change in a width of the first contact plug, the step portion is adjacent to an upper surface of the second electrode such that the discontinuous change in the width of the first contact plug is between an uppermost surface of the second electrode and a lower surface of the second electrode.” as recited in independent claim 1, in all of the claims which is not found in the prior art references. 
Claims 2-8 are allowed for the same reasons as claim 1, from which they depend.
The primary reason for the allowance of the claim is the inclusion of the limitation “a sidewall of the first part is offset to a sidewall of the third part such that a first discontinuous change in a width of the first contact plug is present between the first and third parts,
wherein the sidewall of the third part is offset to a sidewall of the second part such that a second discontinuous change in the width of the first contact plug is present between the second and third parts.” as recited in independent claim 9, in all of the claims which is not found in the prior art references.
Claims 10-14 are allowed for the same reasons as claim 9, from which they depend.
The primary reason for the allowance of the claim is the inclusion of the limitation “the first contact plug is in contact with both an upper surface of the first electrode and an upper surface of the third electrode,” as recited in independent claim 21, in all of the claims which is not found in the prior art references.
Claims 22-26 are allowed for the same reasons as claim 21, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BITEW A DINKE/Primary Examiner, Art Unit 2896